NO. 12-19-00111-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 LG CHEM AMERICA, INC.,                                       §   APPEAL FROM THE 241ST
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 ETHAN LUSK,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, LG Chem America, Inc., filed an unopposed motion to dismiss this appeal. The
motion states that the parties resolved their dispute. No decision has been delivered in this
appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See
TEX. R. APP. P. 42.1(a)(1).
Opinion delivered February 28, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 28, 2020


                                        NO. 12-19-00111-CV


                                  LG CHEM AMERICA, INC.,
                                         Appellant
                                            V.
                                       ETHAN LUSK,
                                         Appellee


                               Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 18-2524-C)

                   THIS CAUSE came on to be heard on the motion of the Appellant, LG Chem
America, Inc., to dismiss the appeal herein, and the same being considered, it is hereby
ORDERED, ADJUDGED and DECREED by this Court that the motion to dismiss be granted
and the appeal be dismissed, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.